        Case 1:17-cv-01669-VSB Document 53 Filed 11/10/18 Page 1 of 31



SUPREME COURT DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                       -------------x
JOANNA TULCZYNSKA.
                                                                        No. 17 CV 1669 (DAB)
                              Plaintiff,
      -against-

QUEENS HOSPITAL CENTER, MOUNT SINAI HEALTH
SYSTEM INC., PRUDENTIAL INSURANCE COMPANY
OF AMERICA, ROSEL\'N MARQUEZ, RICARDO LOPEZ,
JEAN FLEISHCMAN. HABIBUR RAHMAN.

                              Defendants.
                                                             ------x



        PLAINTIFF JOANNA TULCZYNSKA'S MEMORANDUM OF LAW
                  IN OPPOSITION TO THE DEFENDANTS'
       PRE-ANSWER MOTIONS TO DISMISS THE AMENDED COMPLAINT




Dated: November 10. 201   8




                                  ILASZ & ASSOCIATES
                                COUNSEL FOR PLAINTIFF
                                 JOANNA TULCZYNSKA
                                     1 MAIDEN LANE
                               NEW YORK. NEW YORK 10038
                                           (212) 480-2222
 Case 1:17-cv-01669-VSB Document 53 Filed 11/10/18 Page 2 of 31



                             TABLE OF CONTENTS




Point I
The Hospital Defendants' Motion To Dismiss Plaintiff-s Disability Discrimination
Claims Under The NYSHRL & NYCHRL Must Be Denied                    ..................2

A. Plaintiff s Disability Discrimination    Claims Are Not Refuted By "Documentary
     Evidence"

B.   Plaintifl-s Disability Discrimination Claims Are Not Time-Barred .................3

C.   Plaintiff s Disability Discrimination Claims Plead Causes of Action..............5

Point II
The Hospital Defendants' Motion To Dismiss Plaintiff s ERISA Claim Must Be
Denied.....                                                       .............7

Point III
Defendant Prudential's Motion To Dismiss Plaintiffs ERISA Claim Must Be
Denied.....                                                    .............8

     A. The Allegations State An ERISA Cause Of Action Against Defendant
          Prudential                                                      ..................8

     B. Facts Exclusively Within     Defendant Prudential's Knowledge    ..        .. .... I 0

     C. The Group Contract & Booklet-Certificate Should Not Be Considered....             1   1




     D. The Group Contract       &   Booklet-Certificate Do Not Undercut Plaintiff            s
          Claim.......                                                               ....12

     E.   Defendant Prudential Breached Its Fiduciary Duties To Plaintiff Under
          ERISA                                                           .....14

     F.   Defendant Prudential Was Performing A Fiduciary Function ...................17

Point IV
Equitable Tolling
         Case 1:17-cv-01669-VSB Document 53 Filed 11/10/18 Page 3 of 31



                                 PRELIMINARY STATEMENT

       The plaintiff began her employment at delendants Queens Hospital Center ("QHC") and

Mount Sinai Health System Inc. ("Sinai") in 1993 as a doctor of pulmonology. By 1996, she was

diagnosed with Parkinson's Disease. Defendants QHC and Sinai were immediately notified of

plaintifls disability. For decades thereafter, the plaintiff satisfactorily, capably   and competently

performed her duties as a doctor of pulmonology. However. after defendants QHC and Sinai, and

certain individual defendant Doctors, def-endants Ricardo Lopez ("Lopez"), Jean Fleischman

("Fleischman") and Habibur Rahman ("Rahman") (collectively, the "Hospital Defendants"),

perpetrated several acts   of unlawful disability discrimination     against plaintiff that,   in   turn.

aggravated and exacerbated her disability until she was forced to take leave.

       In her Amended Complaint, the plaintifT brings six disability discrimination claims under

the NYSHRL and NYCHRL against the Hospital Defendants based on failure to provide                       a

reasonable accommodation, disparate treatment, failure to promote. hostile work environment,

constructive/wrongful termination and aiding and abetting. Plaintiff also brings E,RISA claims

against delendants QHC/Sinai and defendant Prudential lnsurance Company                    of America
("Prudential") for causing her to incur tax liability on her disability payments despite her explicit

requests otherwise.

       For a full rccitation of the facts alleged in supporl of her claims. thc plaintiff rcspectfully

refers this Court to the Amended Complaint     - a copy of which was not submitted       by any of the

Defendants in support of their respective pre-answer motions to dismiss        it.   See a copy   of the

Amended Complaint annexed hereto as Exhibit 1 ["Amended Complaint"].

       For the reasons set forth herein. both the Hospital Defendants' and Defendant Prudential's

respective pre-answer motions to dismiss the Amended Complaint must be denied.
          Case 1:17-cv-01669-VSB Document 53 Filed 11/10/18 Page 4 of 31



                                           ARGUMENT

        In determininga32l 1(a) motion, the court must liberally construe the complaint and accept

the facts alleged in the complaint and any submission in opposition to the dismissal motion. 5/       1



W. 232nd Ov,ners C'orp. v..lennifbr Realty Co., 98    N.Y.2d 144,151-52 (2002). The court must

also accord the plaintiff the benefit of every possible favorable inference. 511   't4/.   232"1 Owners

Corp. v. .Ienni/br Reulty Co., 98 N.Y.2d 144.152 (2002).

                                             POINT I

 The Hospital Defendants' Motion To Dismiss Plaintiff s Disability Discrimination Claims

                      Under The NYSHRL & NYCHRL Must Be Denied

        For the reasons that follow. the Hospital Defendants' motion to dismiss the plaintiff         s


disability discrimination claims in the Amended Complaint based on documentary evidence, the

statute   of   limitations and/or failure    to   state   a   cause   of action must be denied.
A.      Plaintiff's Disability Discrimination Claims Are Not Refuted By Documentary Evidence

        First. the Hospital Defendants argue that the plaintilf s claims of disability discrimination

under the NYSHRL and NYCHRL are barred by "documentary evidence" purportedly establishing

the expiration of the applicable statute of limitations with respect to such claims. The Hospital

Defendants support this argument with their submission of unauthenticated documents allegedly

establishing that defendant Dr. Lopez was promoted to Chief of Pulmonology in October of 201         1,



that plaintiff went on medical leave in December of 2013 and on long term disability in June of

2014.

        Relying on such unauthenticated documents, the Hospital Defendants assefi that the

discriminatory acts alleged in the amended complaint occurred no later than December 2013 and,
           Case 1:17-cv-01669-VSB Document 53 Filed 11/10/18 Page 5 of 31



thus. because the plaintiff did not commence this action until February of 2017, her disability

discrimination claims are time barred by the three year statute of limitations.

          A   motion   to   dismiss under CPLR 3211(a)(1) should be granted only where the

"documentary evidence" that forms the basis of the defense utterly refutes the plaintiffs factual

allegations, and conclusively disposes of the plaintiff s claims as a matter of       law.   Goshen   r,.



Mutual Lifb Ins. C'o.   oJ-N.   f., 98 N.Y.2d 314.326 (2002). Held   v. Kau.fman,91 N.Y.2d 425,430-

431 (1998). To qualify as documentary evidence, the evidence must be unambiguous and of

undisputed authenticity. Flushing Sav. Bank, FSB v. Siunykalimi,94 A.D.3d 807 (2d Dep't 2012),

Fontanetta v. John Doe 1,73 A.D.3d 78, 86 (2d Dep't 2010). Neither affidavits, deposition

testimony, nor letters are considered documentary evidence within the intendment             of CPLR

3211(a)(1). Feldshreynv. Brighton Beach 2012 LL(',153 A.D.3d 670 (2d Dep't 2017); Rodolico

v. Rubin & Licatesi P.L'., 114 A.D.3d 923 (2d Dep't 2014); Granada Condominium III Assn.              v.


Palomino. TS A.D.3d 996,997 (2d Dep't 2010).

          Here, the Hospital Defendants' unauthenticaled submissions       -   e.g., internul personnel

action.frtrms, do not qualify as "documentary evidence" under CPLR 3211(a)(1). As such. same

should not be considered by this Court. ln any event, the purported "documentary evidence" is

flatly contradicted by the allegations in the amended complaint and plaintifl's allegations must      be


accepted as true for the purposes      of the Hospital Def'endants' CPLR 3211(a) motion to dismiss.

Accordingly, the Hospital Defendants' motion to dismiss based upon "documentary evidence"

must be denied.

B.        Plaintiff's Disability Discriminqtion Clsims Are Not Time-Bsrued

          Upon a3211(a)(5) motion to dismiss a complaint as time barred under the applicable

statute   of limitations, the initial burden is on the movant to make a prima facie showing that the
           Case 1:17-cv-01669-VSB Document 53 Filed 11/10/18 Page 6 of 31



time in which to bring the claim has run. Romanelli v. DiSilvio, 76 A.D.3d 553, 554 (2d Dep't

201   0). The burden then shifts to the plaintiff to show that his or her   cause of action falls   within an

exception to the statute of limitations or raise a question of fact as to whether such an exception

applies. Romanelli v. DiSilvio, T6 A.D.3d 553, 554 (2d Dep't 2010).

          To make a prima facie showing, the defendant must establish inter alia when the plaintifls

cause of action accrued. In re Schwartz.44 A.D.3d 779 (2d Dep't             2007). In general. a cause of

action accrues, triggering commencement of the limitations period. when all                 of the    factual

circumstances necessary to establish a right of action have occurred. so that the plaintiff would be

entitled to relief. Gaidon v. Guurdian Life Ins. L'o.   d Am.,   96 N.Y.2d 201.210 (2001).

          Here, the Hospital Defendants have failed to establish that the three year statute of

limitations period for commencing her disability discrimination claims under the NYSHRL and

NYCHRL expired since their statute             of   limitations defense      is based   squarely     on the
unauthenticated internal personnel action.forms as previously discussed          - documents thatdo not
prove that the alleged acts of discrimination occurred no later than December 2013 and, as such,

more than three years prior to her February 2017 commencement of this action.

          Since the documents upon which the Hospital Defendants rely are unauthenticated, do not

qualify   as   documentary evidence and are contradicted by the allegations in the amended complaint,

the Hospital Defendants have failed to meet their burden of establishing that the statute of

limitations on plaintiffs disability discrimination claims ran prior to plaintiffs February 2017

commencement of this action. In any event. once again, the plaintiff s contradictory allegations

must be accepted as true. Accordingly, the Hospital Defendants' motion to dismiss based upon the

alleged expiration of the applicable statute of limitations must also be denied.
         Case 1:17-cv-01669-VSB Document 53 Filed 11/10/18 Page 7 of 31



C.      Plaintiff's Disability Discrimination Claims Stute A Csuse Of Action

        On a motion to dismiss pursuant to CPLR 3211(a)(7). the court must accept the facts          as


alleged in the complaint as true, accord the plaintiff the benefit of every possible inference, and

determine only whether the facts as alleged fit within any cognizable legal theory. Nonnon v. City

of New York,9 N.Y.3d 825.821 (2007): Leon y. Martinez,84 N.Y.2d 83. 87 (1994). Moreover,

the court may consider any affidavits submitted by the plaintiff to remedy any defects in the

complaint, and upon considering such an affidavit, the facts alleged therein must also be assumed

to be true. Janusonis v. ()arattskas, 137 A.D.3d 1218. 1219 (2d Dep't 2016); Kopelowitz & Co.

Inc. v. Mann,83 A.D.3d 793,797 (2d Dep't 2011).

        Where evidentiary material is submitted and considered on a motion to dismiss a complaint

pursuant to CPLR 3211(a)(7), the question becomes whether the plaintiff has a cause of action,

not whether the plaintiff has stated one, and unless it has been shown that a material fact as claimed

by the plaintiff to be one is not a fact at all, and unless it can be said that no significant dispute

exists regarding it. dismissal should not eventuale. Racl & D'Aprile lnc. v. Arnell Constr. Corp.,

159 A.D.3d 971.972 (2d Dep't 2018).

        Here, the Hospital Defendants alternatively argue that the plaintiff             s   disability

discrimination claims fail to state a cause of action. Once again. the Hospital Defendants'

arguments rcsts squarely on the unauthenticated documents submitted in support of their motion

to dismiss.

        Relying on unauthenticated documents contradicted by the allegations in the amended

complaint, the Hospital Defendants assert that the plaintiff went on leave in December of 2013

because of her Parkinson's Disease and that. because she went on leave due to Parkinson's Disease

(allegedly in December of 2013), plaintiff will be unable to establish a requisite element of her
         Case 1:17-cv-01669-VSB Document 53 Filed 11/10/18 Page 8 of 31



clairns for failure to accommodate, failure to promote and wrongful termination          -   e.g., that she

was capable of performing her essential duties as a doctor of pulmonology.

       Significantly however. the Hospital Def-endants' argument wholly ignores the plaintiff             s


allegations that she was perfectly capable of satisfactorily performing her duties as a doctor of

pulmonolo gy at the time that she sought the reasonable accommodation. was passed over for the

promotion to Chief of Pulmonology in favor of a junior physician (defendant Dr. Lopez) and was

subjected to a hostile work environment; later resulting in the aggravation and exacerbation of her

Parkinson's Disease and ultimately leading to her termination.

       As such, the Hospital Defendants' pre-answer motion to dismiss plaintiffs disability

discrimination claims based on a failure to provide reasonable accommodation, failure to promote

and wrongful termination must be denied.

       Finally, the Hospital Defendants assert that plaintiff   s   hostile work environment claim fails

to state a cause of action. They insist that the discriminatory remarks made to her by the individual

defendant doctors, as alleged in the amended complaint, constitute non-actionable "petty slights."

For the reasons that fo1low, counsel for the Hospital Def'endants' self-serving opinion in this regard

is insufficient grounds for dismissal of plaintiff s hostile work environment claim.

       To state a hostile work environment claim under the NYCHRL, a plaintiff need only allege

differential treatrnent of any degree based on a discriminatory motive. Awad v. City ctJ'Nev, York,

2014 U.S. Dist. LEXIS 63234 (E.D.N.Y. 2014) citing Gorokhovslry r.N.I'.S. Hous. Auth.,552F.

App'x 100, 102 (2d Cir. 2014). Even a single comment may be actionable           under the NYCHRL in

appropriate circumstances.   Id. A claim   under the NYCHRL should only be dismissed            if plaintiff

does not allege behavior by defendants that cannot be said to   lall within the broad range of conduct
            Case 1:17-cv-01669-VSB Document 53 Filed 11/10/18 Page 9 of 31



between severe and persuasive on the one hand and a petty slight or trivial inconvenience on the

other. 1rl. quoting Hernandez v. Kaisman 103 A.D.3d 106 (lst Dep't 2012).

          Here, the plaintiff repeatedly alleged that she was treated differently than other doctors

because    of her disability   -   including inter alia being insulted and ridiculed for her disability in

public by a clique of individual defendant doctors. publicly denied and ridiculed by the individual

defendant doctors about her request for a reasonable accommodation for her disability and

wrongfully passed over for the promotion to which she was entitled due to her disability. Such

differential treatment is more than a "petty slight or trivial inconvenience." See Lebowitz v. Nev,

York Ciry Dep't rf'Educ.,2017 U.S. Dist. LEXIS 50950 (E.D.N.Y. 2017). As such, the Hospital

Defendants' pre-answer motion to dismiss plaintiff s hostile work environment claims for failure

to state a cause of action must be denied.

          For the foregoing reasons. the Hospital Defendants' pre-answer motion to dismiss the

plaintiffs disability discrimination claims based on documentary evidence, the statute of

limitations and/or failure to state a cause of action must be                                     denied.




                                                  POINT    II
  The Hospital Defendants' Motion To Dismiss Plaintiffs ERISA Claim Must Be Denied

          The Hospital Defendants argue that defbndant Sinai was thc disability insurance Plan

Administrator and, as such, was only responsible for general plan administration including

enrollment. Assuming the existence of defendant Sinai's fiduciary duty to plaintiff under ERISA

for the purposes of the plan administration including enrollment, the Hospital Defendants assert

that   - contrary to the allegations   in the amended complaint, the plaintiff was indeed enrolled in the

after-tax disability policy that she requested.
        Case 1:17-cv-01669-VSB Document 53 Filed 11/10/18 Page 10 of 31



        The Hospital Defendants then argue that y'the plaintiff later received her disability benefits

pre-lax (as alleged in the amended complaint). there was an error in the paymenl of her benefits

by defendant Prudential (the Claims Administrator), not an error in enrollment into the correct plan

by defendant Sinai (the Plan Administrator). Thus. according to the Hospital Defendants, plaintiff

has failed to state an ERISA claim against them.

        Initially,   it   must be noted that the Hospital Defendants argument involves lots of

unestablished conjecture. In any event, their supposed proof that defendant Sinai enrolled   plaintiff

into the after-tax policy she requested consists of yet another internal unuulhentic'oted documenl

lacking any explanation of its contents. See Exhibit G to the Hospital Defendants'motion.

        Since the unauthenticated, unexplained document at Exhibit G does not establish that

plaintiff was in fact enrolled in an after-tax policy, because the contrary allegations in the amended

complaint must be assumed true and because the Hospital Defendants do not actually argue that

they did not owe plaintiff a fiduciary duty with respect to the plan. the Hospital Defendants' pre-

answer motion to dismiss the ERISA claim must be denied.

                                             POINT    III
     Defendant Prudential's Motion To Dismiss Plaintiff s ERISA Claim Must Be Denied


A.      The Allegations Against Defendant Prudential State      A Claim Against It Under ERISA

        Contrary to defendant Prudential's assertion that the amended complaint fails to allege any

facts supporting plaintifls ERISA claim against it (as opposed to those alleged against defendants

QHC and Sinai), the amended complaint does indeed allege that defendant Prudential (as opposed

to only defendants QHC and Sinai) breached its fiduciary duty      - e.g., committed the acts andlor
omissions that resulted in her having to pay tax on her disability benefit payments.    &e Exhibit   1




fAmended Complaint] at 11fl36-54. 147-164.
         Case 1:17-cv-01669-VSB Document 53 Filed 11/10/18 Page 11 of 31




        In her amended complaint, the plaintiff alleges thal- de/'endant Pruclenlial was a fiduciary

of the disability insurance plan (fl149), that she explicitly inlormed defbndunt Prudential that she

wished to enroll in an after-tax policy (fl150), that de/endant Prudential agreed to enroll plaintiff

into the after-tax (versus pre-tax policy) (fl151), that she relied on the expertise and assurances of

defbndant Prudential (fl152, 162). that deJbndunt Prudential enrolled her in the wrong policy

(1T160), that deJendanl    Prudential breached its fiduciary duty by enrolling her into the wrong policy

(fl161) and that she suffered damages as a result in the lorm of having to pay tax on her disability

payments (fl163). See Exhibit      I   [Amended Complaint] at fl936-54, 147-164.

        Plaintiff further alleges that, upon her unexpected discovery that she owed taxes on the

disability payments, she repeatedly tried to communicate with defbndant Prudential to no avail.

was instead directed to contact the plan administrator at defendants QHC and Sinai and was

otherwise ignored by de.fendant Prudential (\152, 159). See Exhibit 1 fAmended Complaint] at

flfl36-54,   147 -164.


        Moreover, the amended complaint alleges that the plaintiff communicated with two

individuals in the Human Resources office at defendants QHC/Sinai, that said individuals were

agents and/or employees of defendants QHC. Sinai and/or Prudential, that upon discovery of the

error defendcml Pruelential v,ould not return her telephone calls, told her to conlact the Plqn

Administrator (de/bndant QHC) and otherwise ignoret) her (1fl52. 159), that she explicitly

informed de/bndant Prudential lhat she wanted to enroll in an aJier-tax policy, that          d*ndant
Prudential agreed to enroll her in an after-tax polic'y, that she relied on defendant Prudential's

expertise ancl reasonably believed that defbndanl Prudentiul enrolled her in the after-tax policy

she requested. See       Exhibit 1 fAmended Complaint] atflfl36-54, 147-164.
        Case 1:17-cv-01669-VSB Document 53 Filed 11/10/18 Page 12 of 31



        In light of the foregoing, the amended complaint alleges several factual bases for holding

defendant Prudential liable under ERISA. As such. defendant Prudential's pre-answer motion to

dismiss the amended complaint must be denied.

B.      Facts Exclusively Wilhin Defendant Prudential's Knowledge

        The plaintiffs inability to specifically identify individuals referenced in the amended

complaint is not grounds.for granting de.fentlanl Prudenlial's pre-ansv,er motion to dismiss - since

theiridentities are within the exclusive knowledge of defbndants Prudential, QHC and Sinai.

        It is also significant that the Hospital Def'endants have asserted that plaintiff was, in fact,

enrolled in an after-tax policy and, thus, if taxes were imposed on the disability payments, it was

defendant Prudentiol that erued in the payment of her benefits. See the Robins Memorandum of

Law in Support of the Hospital Defendants'Motion at P11. In fact, the Hospital Defendants

submitted an (albeit unauthenticated) document purporling to be plaintiff s long term disability

election as Exhibit G to their motion - allegedly showing that plaintiff was enrolled in an after-tax

policy as she requested.

       As with the identity of the individual employees andlor agents of the defendants - including

defendant Prudential, with whom the plaintiff communicated about the plan, there are surely

intemal documents in the exclusive knowledge and possession of def'endant Prudential relevant to

plaintiff s claim albeit about which the plaintiff is unaware at this stage   .   In any case. defendant

Prudential's assertion - that plaintiff has failed to state a claim against it under ERISA because she

failed to allege specific facts that are exclusively within the knowledge, possession or control of

defendant Prudential and defendants QHC and Sinai, is meritless.

       Moreover, on a pre-answer motion to dismiss. the allegations in the complaint are deemed

true and the plaintiff is afforded the benefit of every f-avorable inference. Accordingly, defendant



                                                  l0
          Case 1:17-cv-01669-VSB Document 53 Filed 11/10/18 Page 13 of 31



Prudential's pre-answer motion to dismiss the amended complaint - on the basis that plaintiff failed

to allege facts supporting her ERISA claim against it, must be denied.

C.        The Group Contract ond Booklet-CertiJicate Should Not Be Considerecl

          Defendant Prudential also argues that plaintiffs claim fails because the "general

provisions" of the purported "Booklet-Certificate" and page 2 of the "summary Plan Description"

("SPD") state that plaintiff s employer is not an agent of defendant Prudential.l See Exhibit B

["Booklet-Certificate" at P11 and "summary Plan Description" atP2).

          First, since plaintiff in this case is not relying solely on the purporled "Group Contract" or

"Booklet-Ceftificate"     to   supporl her ERISA claim against defendant Prudential. plaintiff

respectfully submits that this Court should not consider said unauthentic'ated documents submitted

by defendant Prudential in support of its motion        -   e.g., the purported "Group Contract" and

"Booklet-certificate" annexed to its motion as Exhibits A & B, respectively.

          The Second Circuit has stated that a document not expressly incorporated by reference in

a   complaint is nevertheless integral to the complaint and, accordingly,   a   fair object of consideration

on a motion to dismiss. Goel v. Bunge, 820 F.3d 554, 559 (2d Cir. 2016). A document is integral

to the complaint where the complaint relies heavily upon its terms and effect. Id (.citationomitted).

In most instances in which this exception is recognized, the incorporated material is a contract or



I See         (A) "For purposes of the Group Contract, your Employer acts on its own behalf. Under
      e.g.:
no circumstances will your Employer be deemed the agent of Prudential". See Defendant
Prudential Exhibit B [purported "general provisions" of the purported "Booklet-Certificate"] at
P11; and (B) "This Group Contract underwritten by the Prudential Insurance Company of America
provides insured benefits under your Employer's ERISA plan(s). For all purposes of this Group
Contract. the EmployeriPolicyholder acts on its own behalf or as an agent of its employees. Under
no circumstances will the Employer/Policyholder be deemed the agent of the Prudential Insurance
Company of America. absenl a written aulhorization of such status executed between the
Employer/Policyholder and the Prudential Insuronc'e Company oJ'America. Nothing in these
documents shall, o/ themselves, be deemed to be such written execution. " See Defendant
Prudential Exhibit B [purported "summary Plan Description"] atP2.

                                                   11
           Case 1:17-cv-01669-VSB Document 53 Filed 11/10/18 Page 14 of 31



other legal document containing obligations on which the plaintiff s complaint stands or falls, but

which for some reason, usually because the document. read in its entirety, would undermine the

legitimacy of the plaintiff   s   claim   -   was not attached to the complaint. Id (citation omitted).

        Here. the foregoing exception is inapplicable. First, the "Group Contract" was drafted by

defendant Prudential and agreed               to by and between      defendant Prudential and defendants

QHC/Sinai. Neither the plaintiff nor any member of her class had anything to do with it. or any

say about   it.   Second, the "Group Contract" fails to address any concerns, rights or remedies

available to employees participating in a plan, let alone the specific disability benefit plan at issue

in this case, the issue of tax elections on benefits or mistakes relating thereto. Third. there is no

indication or assurance that the "Entire Contract" documents, including any amendments thereto,

have been included with defendant Prudential's submission. See Exhibit              A ["Group Contract"]      at

P6 flH containing a long list of documents purportedly comprising the "Entire Contract".

       Because the plaintiff does not rely solely on the purported "Group Contract" and "Booklet-

Certificate"      as same are devoid          of any   language pertaining to the pre vs. post tax benefit

payments at issue in this case, the foregoing exception is inapplicable. In light of the exception's

inapplicability, and because defendant Prudential has failed to authenticate the documents it asks

the Court to consider, same should be disregarded by the Court for the purpose of this motion.

D.     The Group Contract and Booklet-CertiJicate Do Not Undercut Plaintiff's Claim

       In any event, contrary to defendant Prudential's assefiion, the language on which it relies

does not   "wholly undercut" plaintiff s position. The amended complaint does not merely                  assert

that defendant Prudential's liability is entirely based on plaintifl.s communications with the

unidentified man and woman in the Human Resources Department                 as counsel   repeatedly contends.

The amended complaint also does not solely base defendant Prudential's liability on an allegation



                                                          12
           Case 1:17-cv-01669-VSB Document 53 Filed 11/10/18 Page 15 of 31



that plaintiff communicated solely with def-endant QHC/Sinai workers acting as defendant

Prudential's agents as counsel repeatedly contends.

          In addition, defendant Prudential's assertion conveniently ignores plaintiff s allegations

against it concerning her inability to obtain any assistance or answers from defendant Prudential

as   to how the error occurred after she was notified of the complained of tax liability by the IRS.

         Again, the amended complaint alleges that plaintiff explicitly informed defendant

Prudential that she wanted to enroll in an after-tax policy, that deJbndant Prudential agreed to

enroll her in an afler-tax policy, that she relied on defendant Prudential lr expertise and reasonably

believed that de/endunt Prudential enrolled her in the after-tax policy she requested. that she

communicated with individuals who were agents and/or employees of defendants QHC. Sinai

and/or Prudential, that upon discovery of the error, tleJbndant Prudential would not return her

telephone calls, told her to contact the Plan Administrator (defendant QHC) and defendant

Prudential otherwise ignored her. &e Exhibit      I   [Amended Complaint] at fl!136-54. 147-164.

         Since. contrary to defendant Prudential's contention, the   plaintiff   s ERISA claim against   it

does not rest on solely on an allegation that its     liability is limited to acts of defendant QHC and

Sinai's employees acting as agents for defendant Prudential, the unauthenticated submissions2 -




2 It should be noted that there is no indication as to whether defendant Prudential's purported
submissions contain a complete copy of all relevant documents. amendments or written
authorizations as set forth at Page2 of the purported "summary Plan Description" which states:
"This Group Contract underwritten by the Prudential Insurance Company of America provides
insured benefits under your Employer's ERISA plan(s). For all purposes of this Group Contract.
the Employer/Policyholder acts on its own behalf or as an agent of its employees. Under no
circumstances will the Employer/Policyholder be deemed the agent of the Prudential Insurance
Company of America, absent a written uuthorizution of such status executed between the
Employer/Policyholder ond the Prudential Insurance Company of America. Nothing in these
documents shall, o/ themselvey be deemed to be such written execution. " See Defendant
Prudential Exhibit B [purported "Summary Plan Description"] at P2 (emphasis added).

                                                    13
         Case 1:17-cv-01669-VSB Document 53 Filed 11/10/18 Page 16 of 31



stating that   plaintiff s employer is not an agent of defendant Prudential. do not undercut plaintiff         s


claim against it.

         Finally, in light of the fact that the identity of the individuals with whom plaintiff

communicated about her benefits (or attempted to communicate with to no avail), are within the

exclusive knowledge of the defendants      -   along with any information or documentation concerning

the Hospital Def-endants' assertion that defendant Prudential caused the error in the payment of

plaintiff s benefits   (as opposed an error in enrollment), defendant Prudenttal cannot now complain

that plainti/f.'s complaint shouldbe dismissed/br./hilingto allege the specific details of how the

error occurred.

         As such, defendant Prudential's assertion - that the plaintifl's ERISA claim is "wholly

undercut" by language in the unauthenticated "Group Contract" and "Booklet-Certificate", lacks

merit.

E.       Defendant Prudentiul Breuched lts Fiduciary Duty

         A fiduciary may be held liable for fiduciary breach if a plan member is misled due to a

combination of an unclear summary plan description and misrepresentation by the fiduciary's

agents. DeRogatis v. Bd. Of Trs. Of the Weffare Fund of the                Int'l   [Jnion of Operating Engineers

Locol 1 5, 904 F.3d 1 7 4, 193 (2d Cir.   201 8)   citing Estate   oJ'   Becker v. Ealman Kodak, 1 20 F.3d 5

(2d Cir. 1997).

         Here, in addition to plaintifls allegations that defendant Prudential misrepresented to her

that her disability payments would not be subject to taxation, the purported "summary Plan

Description" is utterly devoid (let alone unclear) about the pre- versus post-tax benefits issue.

Specifically, the unauthenticated documents on which defendant Prudential relies are utterly




                                                       14
            Case 1:17-cv-01669-VSB Document 53 Filed 11/10/18 Page 17 of 31



devoid of any mention of a pre-tax versus post-tax premium elections and, as such, fail to offer

plaintiff   -   or any member of her class, any guidance whatsoever on this point.

        In addition, although the purported "Summary Plan Description" ostensibly describes the

procedure for      filing claims for benefit, the procedure for appealing the denial of a claim for benefits

and certain ERISA rights and protections, it too fails to describe any guidance to plaintiff on the

tax election/error at issue in this action. See Exhibit B ["Booklet-Certificate"] at "Summary Plan

Description".

        In light of the purporled "Summary Plan Description's" utter silence on disability benefit

taxation or correcting any errors regarding same, as well as, the allegations that defendant

Prudential misrepresented to the plaintiffthat her disability benefits would not incur tax, defendant

Prudential may be held liable to plaintiff for fiduciary breach.

        Furthermore,       it is worth noting here that: (a) Page 9 of the purported        "Certificate of

Coverage" states that the plaintiff must enroll for disability benefits on a .ftrm approved by

Prudential, (b) the purported "Certificate of Coverage" states that Prudential is responsible .for

calculating the bene/it payments; and (c) Page 39 of the purported "Certificate of Coverage" states

that Prudential is responsible .for making the beneJit payments. See Exhibit                 B ["Booklet-
Certificate"].

        In addition, the last page of the purporled "Surnmary Plan Description": (a) explicitly

includes a provision stating that a participant may "enforce [her] rights" by inler alia ftling a

lawsuit in federal court if her claim for benefits is denied or ignored; and (b) states as follows:

        "Prudent Actions by PIan Fiduciaries. In addition to creating rights for plan participants,
        ERISA imposes duties upon the people who are responsible for the operation of the
        employee benefit plan. The people who operate your plan, called 'Jiduciaries'of the plon,
        have o duty to do so prudently and in the interest of you ond other plan participunts ancl
        beneJiciaries. No one, including your employer, your union, or any other person, may fire



                                                       15
           Case 1:17-cv-01669-VSB Document 53 Filed 11/10/18 Page 18 of 31



          you or otherwise discriminate against you in any way to prevent you from obtaining                a
          welfare benefit or exercising your rights under ERISA."


See defendant   Prudential's Exhibit B ["Summary Plan Description"] at last page (emphasis added).

          Indeed, Section 404 of ERISA defines multiple fiduciary duties. One if which is the duty

of prudence    - "which requires fiduciaries to discharge their duties ... with care, skill, prudence
and diligence under the circumstances ... that a prudent person acting in like capacity and familiar

with such matters would use." DeRogatis,904 F.3d at 193 citing ERISA aOa(a)(1)(B).

          Here, defendant Prudential, as insurer and claims administrator of the disability plan in

which plaintiff participated. is a core ERISA fiduciary. The amended complaint sufficiently

alleges that def'endant Prudential failed to pay   plaintiff   s   disability benefits in a manner consistent

with her explicit request to avoid having to pay taxes on those payments. The amended complaint

also sufficiently alleges that defendant Prudential further failed and refused to investigate (for

example, by inter alia reviewing its calculation or manner of payment) or resolve the error once

discovered by plaintiff. In addition, even without the ability to allege facts that remain in defendant

Prudential's exclusive possession (such as the identity of its employees or agents, or information

regarding its calculation and payment of plaintifl's disability payments),3 the amended complaint

sufficiently alleges that defendant Prudential failed to discharge its fiduciary duties with the care,

ski11, prudence and   diligence that a prudent person acting in like capacity and farr-riliar with such

matters would have used under the circumstances.




3
    Since there is a question about whether the error was made by def'endant Prudential when it paid
plaintiffs benefits, its reliance on Gordon v. CIGNA Corp., 890 F.3d 463,474 (4th Cir. 2018)
(finding that the insurer could not be held liable for a breach of fiduciary duty based on the
employer's error's in failing to fulfill irs fiduciary duties) is misplaced. Rather, here, defendant
Prudential may be held liable for its own fiduciary breach(es) including but not limited to erring
in making plaintiff-s benefit payments.

                                                    16
        Case 1:17-cv-01669-VSB Document 53 Filed 11/10/18 Page 19 of 31



        In light of the foregoing, defendant Prudential's pre-answer motion to dismiss plaintifls

ERISA claim against it must be denied.

        For the fbregoing reasons. defendant Prudential's pre-answer motion to dismiss the

plaintiff s ERISA claim against it - on the basis that plaintiff cannot establish that defendant

Prudential breached its ERISA fiduciary duties to her, must be denied.

F.      Defendont Prudential Was Performing A Fiduciary Function

        As the undisputed insurer and claims administrator of the plan, defendant Prudential is a

fiduciary and core ERISA entity. See Tulczynska v. Queens Hospital Center,2018 U.S. Dist.

LEXIS 46579 *9-13 (S.D.N.Y.2018) citing Varelav. Barnum Fin. Grp.,644 Fed. App*.30 *31

(2d   Cir.20l6).   Indeed, this Courl previously found that plaintiffs allegation that defendant

Prudential owed her a fiduciary duty arises out of the ERISA plan. Tulczynska.2018 U.S. Dist.

LEXrS *9-13 (2018).

        In any event, to state a claim under ERISA for fiduciary breach, a plaintiff must establish

that: (1) the defendant was performing a fiduciary function when it engaged in the conduct at issue

in the complaint; (2) the defendant breached a fiduciary duty; and (3) the plaintiff is entitled to

relief. DeRogutis v. Bd.   O.f   Trs Of the Wefore Fund   oJ the   Int'l Union o.f'Operating   Engineer.s

Local 15,904 F.3d 174 (2d Cir.2018).

        The Unitcd States Supren-rc Court has established thc context lor consideration of fiduciary

duty claims under ERISA 502(a)(3). DeRogatis,904 F.3d at 191 citing Pegram v. Hendrich, 530

U.S. 211 226 (2000). In every case charging breach of ERISA fiduciary duty, the threshold

question is whether the defendant was acting as a fiduciary (that is, performing a fiduciary

function) when taking the action subject to the complaint. DeRogati.s,904 F.3d at 191 citing

Pegram, 530 U.S. at226 (2000).



                                                 17
          Case 1:17-cv-01669-VSB Document 53 Filed 11/10/18 Page 20 of 31



          ERISA provides that a person is a fiduciary with respect to a plan to the extent that he or

she exercises any authority or discretionary control respecting management of the plan, or has any

discretionary authority or discretionary responsibility in the administration of the plan. DeRogatis,

904 F.3d at 191 (citation omitted). Therefore. coufts determine whether an individual or entity is

an ERISA fiduciary by focusing on the function performed. rather than on the title held.

DeRogatis, 904 F.3d at 191 citing Blatt v. Marshall & Lassman, 812 F.2d 810, 812 (2d Cir. 1987).

          Shortly afier ERISA's enactment       in   1974, the Department     of Labor ("DOL")    issued

guidance on several aspects of fiduciary responsibility arising under the new statute. DeRogatis,

904 F.3d at 191 citing 29 C.F.R. 2509.75-8 (1975). "ln the guidance document, DOL explained

that a plan employee does not act as a fiduciary when 'performing purely ministerial functions ...

within a framework of policies, interpretations, rules, practices and procedures made by other

persons   ... because [he]   does not have discretionary authority or   [] control respecting management

of the plan.' Icl. atD-2(A). As examples of ministerial functions. it cited (among other functions)

'[a]pplication of rules determining eligibility fbr participation or benefits' and 'orientation of new

participants and advising participants of their rights and options under the plan.' 1d at D-2(Q)( 1 ).

(7)." DeRogatis,    904 F.3d at 191   .




          However, recently, in DeRogatis v. Bd. Of Trs. Of the Weffitre Fund of the      Int'l Union of
Operuting Engineers Lctcal 15, 904 F.3d 174 (2d Cir. 2018), the Second Circuit clarified that

administrators' sct osJiduciaries when they "answer beneJiciaries questions about the meoning

of the terms of a plan so that those beneficiaries con more easily obtain the plan's benefits."

DeRogatis,904 F.3d at 191-192 citing Varity C'orp. y. Howe.516 U.S.489 (1996) (emphasis

added).




                                                     18
        Case 1:17-cv-01669-VSB Document 53 Filed 11/10/18 Page 21 of 31



       The   Jiduciary function encompasses communications conducted by issuing written plan

materials   like summary plan descriptions, as well 3s, through members' individuulized

consultations with benefits counselors. DeRogatis,904 F.3d at 192 citing VariQ.516 U.S. at

502-503 (noting the fiduciary function of answering questions about plan benefits) and Bouboulis

v. Transp. Workers Union,442F.3d 55.58, 66 (2d Cir.2006) (concluding that a union, when

acting as a flduciary, may be liable for intentional misrepresentations about benefits that were

made to members by union "officers and     stafl').

       Thus, an administrator of the plan moy perform aJiduciaryfunction through ministerial

ogents without converting those individuol agents themselves intofiduciaries. DeRogatis,904

F.3d at 192.

       ln DeRogalis, the plaintiffs' fiduciary breach claim rested on misrepresentations alleged to

have been made by Welfare Fund employees Keenan and Lopez when they communicated with

members about health benefits. The Second Circuit assumed. without deciding, that the District

Court correctly discerned a dispute of materiol foct os to whether Keenan and Lopez acted with

apparent authority as agents of the Pension Fund, us well os, of the Welfare   Fund.ld Thus, for

the purposes of the appeal, the Second Circuit treated Keenan andLopezas agents of the Welfare

Fund when they advised the plaintiffs regarding the health benefits, as well as, as agents of the

Pension Fund when they offered advice regarding pension benefits, stating. "we may presume that

those communicutive activities constituted fiduciary conduct attributable to each set of plan

administrators." DeRogatis,904 F.3d at 192-193 (emphasis added).

       The   pluintffi   asserted that the Pension Fund clothed Keenan and Lopez (LVelfare   Fund

employees) with opparent authority to speok on behalf of the Pension Fund and that, through




                                                  19
          Case 1:17-cv-01669-VSB Document 53 Filed 11/10/18 Page 22 of 31



their misrepresentations, the Pension Fund breached        its   Jidaciary duty to appropriately advise

the   plaintffi   about how to obtain their beneJits. DeRogatis, 904 F.3d at 190.

         The District Court awarded summary judgment to both Funds based in part on its

conclusion that, in advising the plaintiffs, Welfare Fund employees Keenan and Lopez performed

purely ministerial functions and, therefore. their conduct could not give rise to a breach of

fiduciary duty. DeRogatis, 904 F.3d at 192. However, the Second Circuit held, inter alia, that

the District Court erred in holding that neither Fund performed          a   fiduciary function througlt

Keenan and Lopez when those agents communicated with the                plaintffi   about their benefits.

DeRogatis, 904 F.3d at 190.

         Although the Second Circuit agreed with the District Court that a non-fiduciary plan

employee is not personally bound by the fiduciary duties imposed by ERISA and is. therefore, not

personally subject to liability for fiduciary breach (DeRogatis, 904 F.3d at 192 citing ERISA 404;

29 C.F.R. 2509.75-8), it pointed out that the plaintiffs did not name Keenan or Lopez as defendants

but, rather, sued each Fund's board and trustees. DeRogatis,904 F.3d at 192.

         The Second Circuit further explained that the holding in Tocker v. Kra.ft Foods N. Am. Inc'.

Ret. Plan, 494Fed.     Appx.   129 (2d Cir. 2012):

         "constituted a non-precedential summary order in which this Clourt concluded that a human
         resources employee. Robert Varone, acted in a ministerial capacity 'when he researched
         and communicated to fplaintiff] the beneflts [plaintiff] would receive' under thc company's
         retirement plan. ld. at 130. The District Court citedTocker as'the Second Circuit's most
         on-point application of ERISA's definition of a fiduciary to plan employees.' DeRogatis
         II, 167 F.Supp.3d at 579. 'ln Tocker, however, Varone was named as a defendant. The
         'only issue' decided inTocker was whether Varone himself 'acted in a fidcuciary capacity.'
         494 Fed. App'x at 130. 'The Tocker panel did not address the question presented on this
         oppeal: whether the conduct of o plon employee might contribute to a finding that a
         plan's administrstor breached a Jiduciary duty."'

         DeRogatis, 904 F.3d at fn.23 (emphasis added).




                                                     20
        Case 1:17-cv-01669-VSB Document 53 Filed 11/10/18 Page 23 of 31



        Thus, according to the Second Circuit's recent decision in DeRogatis, as an administrstor

of the plsn, defendsnt Prudential "acts ss a liduciarv when it communicates with plon members

and plan beneficiories about their benefits. The fiducisrv quslitv of their function continues

when thev communicate on those kev topics through the statements of agents who do not.

themselves, meet the definition of a 'fiduciory' in their own   risht."   DeRogatis, 904 F.3d at 190

(emphasis added).

        The Second Circuit in DeRogatis. explicitlv "reiectledl the ldefendantl Funds' contention

that thev csnnot be liable for o breach of fiducisrv dutv bssed on statements mfide bv non-

fiduciarv. 'ministerial' employees." DeRogalis, 904 F.3d at 190-191 (emphasis                    added).

Accordingly, the Second Circuit held that neither fund demonstruted entitlement to summary

judgment bosed on the "Jiduciary function" element of the          plaintffi'   claims   for   breach   of

fiduciary duty since a factJinder could reasonably conclude that the Funds performed                    a

fiduciarv function when speaking throueh the Welfare Fund's ministerial employees."

DeRogatis,904 F.3d at 191 (emphasis added). As such, the Second Circuit explicitly determined

that the Funds performed     a   Jiduciary function when they communicated with the plaintffi

about plan benefits. DeRogcrtis,904 F.3d at 193.

       Here, it is undisputed that defendant Prudential is an ERISA fiduciary as the insurer and

claims qdminislrator of the plan, having a fiduciary duty to the plaintiff, a plan parlicipant.

Defendant Prudential owed plaintiff a fiduciary duty, including the duties of care, loyalty and

prudence (as previously discussed).

        Through its agenls, employee.s and/or apparenl agents/employees, defendant Prudential

performed a fiduciary function when      it   inter alia communicated with the plaintiff about the

disability plan benefits and when it calculated and paid plaintiff s disability benef.its (as well   as,




                                                  2t
        Case 1:17-cv-01669-VSB Document 53 Filed 11/10/18 Page 24 of 31



when it breached its duty by ignoring the plaintiffs inquiries upon her discovering that she owed

taxes on those benefit payments).

       As the Second Circuit's DeRogalis decision makes clear, as a plan fiduciary, defendant

Prudential may indeed be held liable for breach its fiduciary duty under ERISA          -   even   if   the


fiduciary .functions trere perfbrmed            by ministerial employees/agents or           apparent

employee.s/agents who, inter alia, communicated with the plaintilJ'about the plan bene.fits and who

calculated and paid plaintiLf's benefits (or even breached that duty by ignoring plaintiff s requests

for an investigation and resolution of the issue). Accordingly, defendant Prudential's motion to

dismiss plaintiff ERISA claim     -   on the grounds that it was not performing a fiduciary function

when it engaged in the conduct at issue, must be denied.

       In light of the foregoing. defendant Prudential's pre-answer motion to dismiss plaintifls

ERISA claim against     it   must be denied. The plaintiff respectfully asks this Court to direct

defendant Prudential to answer the amended complaint fbrthwith so that discovery in this action

may commence as soon as possible.a

                                               POINT IV

                                           Equitable Tolline


       Plaintiff s recollection of the dates of the discriminatory events alleged in the amended

complaint differ from those alleged by the Hospital Defendants' unauthenticated documents. That

said, plaintiff concedes that her memory and cognitive abilities have been significantly deteriorated




a
 To the extent that defendant Prudential seeks information beyond the allegations contained in the
amended complaint. it is free to withdraw its pre-answer motion to dismiss, answer the amended
complaint and proceed with discovery.

                                                   22
         Case 1:17-cv-01669-VSB Document 53 Filed 11/10/18 Page 25 of 31



by her Parkinson's Disease - ever since she took disability leave from her position as a doctor of

pulmonology.

        As such. assuming urguendo that the documents submitted by the Hospital Defendants

could be authenticaled via discovery     - to establish    that defendant Dr. Lopez was promoted to Chief

of Pulmonology in October 2011, that plaintiff took leave liom her position due to her medical

condition effective December 3,2013 (when she was no longer able to perform heriob functions

as a result   of her disability), and then later went on long term disability on June 5. 2014. the statute

of limitations should be equitably tolled on the basis that plaintiff        s Parkinson's Disease severely

affected her mental and cognitive capacity as of the time she went on leave and thereafter.

        Parkinson's Disease is a progressive nervous system disorder. Symptoms of Parkinson's

Disease include tremors, slowed movement, rigid muscles. impaired posture and balance, loss               of

automatic movements, speech and writing changes. Parkinson's Disease                         is also often
accompanied by additional problems including cognitive problems (dementia) and thinking

difficulties, depression and emotional changes, swallowing, chewing and eating problems. sleep

problems and disorders.            See




        As set forth in the amended complaint, it is plaintiff     s   position that the Hospital Defendants

unlawful failure to promote her (instead of defendant Dr. Lopez) to Chief of Pulmonology, hostile

work environment, discriminatory animus and failure to provide her with a                        reasonable

accommodation at a time when she was capable of performing her essential duties as a doctor              of
pulmonology, aggravated and exacerbated her disability ultimately forcing her to take her

disability leave and leading to her early termination.




                                                     /.J
             Case 1:17-cv-01669-VSB Document 53 Filed 11/10/18 Page 26 of 31



         The amended complaint alleges that the events forming the bases of her discrimination

claims occurred in the summer and fall of 2014. More specifically, that she was unlawfully passed

over for a promotion to Chief of Pulmonology in or about August of 2014            -   when a then-junior-

doctor, defendant Dr. Lopez, received the promotion instead. It was also at and around that time,

among others, that she was subjected to a hostile work environment by the individual defendant

doctors      -   e.g., Dr. Lopez. Dr. Fleischman and Dr. Rahman. who were publicly making

discriminatory remarks about her disability. After being passed over for her rightful promotion,

plaintiff was not only unreasonably denied her requests for       a reasonable accommodation and Dr.

Lopez unreasonably denied the request in a manner that involved public ridicule of her disability.

All of these discriminatory         events occurred at a time when the plaintiff was         still   capably.

competently and satisfactorily performing her duties as a doctor of pulmonology at defendants

QHC and Sinai.

         As such, any asseftion that the plaintiff could not establish a requisite element of her claims

for failure to provide a reasonable accommodation, failure to promote and wrongful termination

claims   -   e.g., that she was capable of performing her essential   job duties at the time that    she was

passed over for the promotion and refused a reasonable accommodation, lacks merit.

         That said, plaintiff contends that the Hospital Defendants' discriminatory conduct and

animus as aforesaid aggravated and exacerbated her disease, ultimately forcing her to takc hcr

disability leave and leading to her early termination. Indeed, (i/'later authenticated via discovery)

the physician's certification supports plaintiffs claims that the Hospital Defendants' unlawful

discrimination     -   e.g., failure to promote, hostile work environment. failure to provide reasonable

accommodation. in fact aggravated and exacerbated plaintiff s condition leading to her having to

take her leave. Significantly, by the time plaintiff was forced to take leave for her disability and



                                                     24
        Case 1:17-cv-01669-VSB Document 53 Filed 11/10/18 Page 27 of 31



in the years that followed, plaintifls memory and cognitive abilities were - and continue to be,

significantly deteriorated by her Parkinson's Disease.

        A plaintiff is entitled to equitable tolling of a statute of limitations if    she establishes two

elements: (1) that she has been pursuing her rights diligently and (2) that some extraordinary

circumstance stood in her way and prevented timely filing. See Menominee Indian Tribe of Wisc.

v. US, 136 S.Ct. 750,755 (2016). See also Ellul v. Congregation of Christian Bros.,774F.3d

791, 801 (2d Cir. 2014).

        The second element of this test is met only where the circumstances causing plaintifls

delay "are both extraordinary and beyond fher] control." Menominee, 136 S.Ct. at756. "The term

'extraordinary' ref-ers not to the uniqueness of a party's circumstances. but rather to the severity       of

the obstacle impeding compliance with a limitations           period." Harper y. Ercole,648 F.3d         132,

137 (2d Cir. 201 1) citing Bolarinwa v. Williams, 593 F.3d 226,231-32 (2d Cir. 2010) and Diaz              v.


Kelly,515 F.3d 149. 154 (2d Cir. 2008). It is not sufficient for plaintiff to show that                   she


experienced extraordinary circumstances        -   she must further demonstrate that those circumstances

caused her to miss the original     filing deadline. Harper   v. Ercole, 648 F.3d 132, 137 (2d Cir. 201 I ).

        Further, a plaintiff seeking equitable tolling must demonstrate a causal relationship

between the extraordinary circumstances on which the claim for equitable tolling rests and the

lateness of her   filing,   a dernonstration that cannot be made   if the plaintifl, acting with   rcasonable

diligence, could have filed on time notwithstanding the extraordinary circumstance. Valverde               v.


Stinson, 244 F.3d 129, 134 (2d Cir. 2000).

        The Second Circuit has held that "equitable tolling may be appropriate where the plaintiff          s


failure to comply with the statute of limitations is attributable to the plaintifl-s medical condition."

Brown v. Parkchester S. Condos, 287 F.3d 58, 60 (2d Cir. 2000). In determining whether to allow



                                                      25
          Case 1:17-cv-01669-VSB Document 53 Filed 11/10/18 Page 28 of 31



tolling based on medical illness, a court must look for a "particularized description of how

fplaintiff s] condition adversely affected her capacity to function generally or in relationship to the

pursuit of her rights." Boos v. Runyon,201 F.3d 178. 185 (2d Cir.2000). See olso Canales                      v.


Sullivan, 936 F .2d 7 55, I59 (2d Cir. 1 991 ) (highlighting that the question of whether a person is

sufficiently disabled to justify tolling of a limitation period is highly case specific). Particularly,

a   plaintiff s medical condition must be so severe   as   to impact the plaintiff   s   function such that they

are rendered unable to comprehend or pursue their legal rights. Broy,n, 287 F.3d at 61.

          Here,   plaintifls medical impairments including the significant deterioration of                 her

memory and cognitive abilities caused by her Parkinson's Disease, were sufficiently severe at the

time she took disability leave and have continued to deteriorate since that time. Under such

circumstances - iJ it is luter e.stablished through cliscovery that the unlawful events occurred earlier

than plaintiff alleges that they did, equitable tolling of the three year statute of limitations for

bringing disability discrimination claims under the NYSHRL and NYCHRL would be warranted

in this case.

         In her amended complaint, the plaintiff alleged sufficient facts to                  suggest that her

Parkinson's Disease rendered her unable to comprehend her legal rights and prevented her from

protecting or asserting her claims within the applicable limitations       period first and foremost, that
she was disabled     by Parkinson's Disease when she took leave from her position as a doctor of

pulmonology.

         As such, even assuming arguendo that some of the events occurred as early              as   the Summer

and Fall of 2011 (as opposed to 2014) and that plaintiff took leave in December 2013 (also as

opposed to 2014), the significant deterioration of her memory and cognitive abilities caused by her

Parkinson's Disease - which began when she took her leave in December of 2013 (according to



                                                  26
        Case 1:17-cv-01669-VSB Document 53 Filed 11/10/18 Page 29 of 31



the unauthenticated submissions), occurred prior to the expiration of the three year limitations

period. Significantly, it must be stated here that the plaintiff   s   memory and cognitive abilities have

continued to deteriorate ever since.

        Therefore. even assuming arguendo thal the three year limitations period for bringing

disability discrimination claims under the NYSHRL and NYCHRL expired shortly prior to the

commencement of his action, equitable tolling of plaintiffs claims would be warranted.

        In light of the foregoing, the plaintiff first and foremost respectfully asks this Court to reject

the Hospital defendants' unauthenticated submissions. and any attempt to remedy said deficiency

in reply and/or to otherwise submit additional documents that plaintiff will be unable to address

on this motion.

        The plaintiff furlher respectfully asks this Court to deny the defendants' motions to dismiss

and to direct the defendants' to answer the amended complaint forthwith so that discovery may

commence as expeditiously as possible in light of the plaintiffs advanced age and deteriorating

condition.

        Finally, in light of the onset, progression and deterioration of her memory and cognitive

abilities due to her disability from Parkinson's Disease; the illness that forms the very basis for her

disability discrimination and ERISA claims, and in the event that the Hospital Defendants may

hereafter be able to authenticate their submissions (so as to show that tl-rc facts and cvcnts assefted

in the amended complaint occurred earlier than plaintiff has alleged), plaintiff will respectfully

seek the opportunity   to fully and thoroughly address any legitimate statute of limitations delense

and make formal argument for equitable tolling of her claims at that time.




                                                   27
        Case 1:17-cv-01669-VSB Document 53 Filed 11/10/18 Page 30 of 31



                                           CONCLUSION

        For the foregoing reasons, the defendants' respective pre-answer motions to dismiss the

amended complaint must be denied in their entirety.

        Furthermore, the plaintiff respectfully asks this Court to direct the defendants to answer

the amended complaint forthwith and for an expedited discovery schedule in this case in light   of

the plaintiff s deteriorating disability. e.g., Parkinson's Disease.




Dated: New York, New York
         November    10,2018                            Respectfully submitted,
                                                        ILASZ & ASSOCIATES

                                                        By: isl Livius Ilasz
                                                                Livius Ilasz
                                                        1 Maiden Lane, 9tl'Floor
                                                        New York. New York 10038
                                                        Tel. (212) 480-2222
                                                        Counsel for the Plaintiff
                                                        Joanna Tulczynska




                                                  28
        Case 1:17-cv-01669-VSB Document 53 Filed 11/10/18 Page 31 of 31



                                CERTIFICATE OF SERVICE

I, Livius llasz, an attorney, do hereby certify that I have   caused a true and comect copy   of the

foregoing document to be filed using the CM/ECF system, which will automatically send email

notification of such filing to all attorneys of record on November 10, 2018.


                                                              /s/ Livius Ilasz
                                                              Livius Ilasz
